DETAILED ACTION
                                                                     Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on January 13, 2022.
The application has been amended as follows: Claims:
Regarding claim 17, delete “claim 13” in line 1 and substitute it by -----claim 1-------

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior art fail to teach or make obvious: dynamically update a first threshold distance based on a relative speed between said first vehicle and said detected second vehicle, wherein said updated first threshold distance corresponds to a distance at which said first vehicle safely overtakes said detected second vehicle; determine a lateral distance between said determined first position and said determined second position is over said updated first threshold distance; and control at least one component of said first vehicle based on said determination that said lateral distance is over said updated first threshold distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
January 13, 2022

                                                                                                  /DANIEL PREVIL/                                                                                                  Primary Examiner, Art Unit 2684